IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

ABILENE DIVISION

KIMBERLY D.,1 )
)
Plaintiff, )
)
v. )
)
NANCY A. BERRYHILL, )
Acting Commissl'oner of Socz'al Security, )
)

Defendant. ) Civil Action No. l:l7-CV-O32-C

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge advising that the decision of the Commissioner be vacated and this case
be remanded to the Administration for further consideration The parties have failed to file any
objections and the time to do so has now expired.

The Court has reviewed the Findings, Conclusions, and Recornmendation for clear error
and finds none. lt is therefore ORDERED that the Findings, Conclusions, and Recommendation
are hereby ADOPTED as the findings and conclusions of the Court. For the reasons stated
therein, the decision of the Commissioner is VACATED and the above-styled and -numbered
civil action is REMANDED for further proceedings

SO ORDERED this / /day of March, 2019.

  

 

    

 

.-

lTo protect privacy concerns of plaintiffs in social Security cases, the unders(gn
Plaintiff only by first name and last initial.

identifies the

